UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED September 30, 2007 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File No. 333-66994 SONGZAI INTERNATIONAL HOLDING GROUP, INC. (Exact name of small business issuer as specified in it charter) Nevada 43-1932733 (State or other jurisdiction of incorporation or (IRS Employer Identification organization) No.) 20337 Rimview PlaceWalnut, California 91789 (Address of principal executive offices) (909) 468-2840 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx Noo The registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act).Yeso No x APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each issuer's classes of common stock, as of the latest practicable date: 69,323,748 shares issued and outstanding as of November 13, 2007. Transitional Small Business Disclosure Form (Check one): Yeso Nox SONGZAI INTERNATIONAL HOLDING GROUP, INC. TABLE OF CONTENTS TO QUARTERLY REPORT ON FORM 10-QSB FOR PERIOD ENDED SEPTEMBER 30, 2007 INDEX Page SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 3 Unaudited Condensed Consolidated Balance Sheet—September 30, 2007 3 Unaudited Condensed Consolidated Statements of Income (Loss)—Three and Nine Months Ended September 30, 2007 and 2006 4 Unaudited Condensed Consolidated Statements of Cash Flows—Nine Months Ended September 30, 2007 and 2006 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Controls and Procedures 18 PART II. OTHER INFORMATION Item 1. Legal Proceedings 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Default Upon Senior Securities 19 Item 4. Submission of Matters to a Vote of Security Holders 19 Item 5. Other Information 19 Item 6. Exhibits 19 SIGNATURES 21 1 SPECIAL NOTE REGARDING FORWARD—LOOKING STATEMENTS On one or more occasions, we may make statements in this Quarterly Report on Form 10-QSB regarding our assumptions, projections, expectations, targets, intentions or beliefs about future events.These statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by the forward-looking statements.These risks and other factors include those listed under “Risk Factors” and elsewhere in this report, and some of which we may not know.Words or phrases such as “anticipates,” “may,” “will,” “should,” “believes,” “estimates,” “expects,” “intends,” “plans,” “predicts,” “projects,” “targets,” “will likely result,” “will continue” or similar expressions identify forward-looking statements. Forward-looking statements involve risks and uncertainties, which could cause actual results or outcomes to differ materially from those expressed.We caution that while we make such statements in good faith and believe such statements are based on reasonable assumptions, including without limitation, management’s examination of historical operating trends, data contained in records and other data available from third parties, we cannot assure you that our projections will be achieved. Factors that may cause such differences include but are not limited to: • Our expectation of continued growth in the demand for our coal; • Our expectation that we will have continue to have adequate liquidity from cash flow from operations; • A variety of market, operational, geologic, permitting, labor and weather related factors; • A reduction in consumption may cause our profitability to decline; • Unanticipated mining conditions may cause profitability to fluctuate; • Decreases in purchases of coal by our largest customers could adversely affect our revenues; • Our ability to fund and execute our business plan; • Our ability to maintain an effective internal control structure; and • Other risks outlined above and in the Company’s other filings made periodically by the Company. From time to time, oral or written forward-looking statements are also included in our reports on Forms 10-KSB, 10-QSB and 8-K, Proxy Statements on Schedule 14A, press releases, analyst and investor conference calls, and other communications released to the public.Although we believe that at the time made, the expectations reflected in all of these forward-looking statements are and will be reasonable, any or all of the forward-looking statements in this quarterly report on Form 10-QSB, our reports on Forms 10-KSB and 8-K, our Proxy Statements on Schedule 14A and any other public statements that are made by us may prove to be incorrect.This may occur as a result of inaccurate assumptions or as a consequence of known or unknown risks and uncertainties.Many factors discussed in this Quarterly Report on Form 10-QSB, certain of which are beyond our control, will be important in determining our future performance.Consequently, actual results may differ materially from those that might be anticipated from forward-looking statements.In light of these and other uncertainties, you should not regard the inclusion of a forward-looking statement in this Quarterly Report on Form 10-QSB or other public communications that we might make as a representation by us that our plans and objectives will be achieved, and you should not place undue reliance on such forward-looking statements. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise.However, your attention is directed to any further disclosures made on related subjects in our subsequent annual and periodic reports filed with the SEC on Forms 10-KSB, 10-QSB and 8-K and Proxy Statements on Schedule 14A. Unless the context requires otherwise, references to “we,” “us,” “our,” the “Company” and “Songzai” refer specifically to Songzai International Holding Group, Inc. and its subsidiaries. 2 SONGZAI INTERNATIONAL HOLDING GROUP, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEET AS OF SEPTEMBER 30, 2007 ASSETS CURRENT ASSETS Cash and cash equivalents $ 6,544,247 Accounts receivable, net of allowances 73,658 Other receivables and prepayments 439,176 Inventories, net 166,027 Total Current Assets 7,223,108 PROPERTY AND EQUIPMENT, NET 5,414,314 MINING RIGHTS, NET 1,258,986 TOTAL ASSETS $ 13,896,408 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ 261,041 Advance from customers 582,963 Other payables and accrued liabilities 1,876,102 Taxes payable 535,519 Due to a stockholder 1,741,273 Note payable 30,000 Total Current Liabilities 5,026,898 COMMITMENTS AND CONTINGENCIES - STOCKHOLDERS' EQUITY Series A Preferred Stock ($Nil par value, 8,000,000 shares authorized, 400,000 shares issued and outstanding) - Common stock ($0.001 par value, 1,000,000,000 shares authorized, 69,323,748 shares issued and outstanding as of September 30, 2007) 69,324 Additional paid-in capital 4,587,077 Statutory reserve 461,961 Retained earnings 3,134,321 Accumulated other comprehensive income 616,827 Total Stockholders' Equity 8,869,510 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 13,896,408 The accompanying notes are an integral part of these financial statements 3 SONGZAI INTERNATIONAL HOLDING GROUP, INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME For The Three MonthsEnded September 30, 2007 For The Three Months Ended September 30, 2006 For The Nine MonthsEnded September 30, 2007 For The Nine MonthsEnded September 30, 2006 NET SALES $ 4,217,343 $ 692,398 $ 8,494,534 $ 2,326,480 COST OF SALES 1,872,465 452,686 4,144,377 1,529,093 GROSS PROFIT 2,344,878 239,712 4,350,157 797,387 OPERATING EXPENSES Selling expenses and distribution expenses 1,688 5,716 4,991 11,688 General and administrative expenses 703,132 126,001 1,020,580 478,585 Depreciation 21,654 7,650 64,030 22,290 Total Operating Expenses 726,474 139,367 1,089,601 512,563 INCOME FROM OPERATIONS 1,618,404 100,345 3,260,556 284,824 OTHER INCOME (EXPENSE) Interest expense (3,089 ) (1,526 ) (10,452 ) (4,189 ) Other income (expense) 9 (939 ) 1,319 (939 ) Total Other Expenses, net (3,079 ) (2,465 ) (9,132 ) (5,128 ) INCOME FROM CONTINUING OPERATIONS BEFORE TAXES 1,615,325 97,880 3,251,424 279,696 INCOME TAX EXPENSES (306,519 ) - (686,193 ) - NET INCOME FROM CONTINUING OPERATIONS 1,308,805 97,880 2,565,230 279,696 NET INCOME 1,308,805 97,880 2,565,230 279,696 OTHER COMPREHENSIVE INCOME Foreign currency translation gain 136,349 - 322,533 161,157 COMPREHENSIVE (LOSS) INCOME $ 1,445,154 $ 97,880 $ 2,887,763 $ 440,853 Net income per share-basic and diluted Net income per common share Basic $ 0.02 $ 0.00 $ 0.04 $ 0.00 Diluted $ 0.02 $ 0.00 $ 0.03 $ 0.00 Weighted average number of shares outstanding during the period Basic 69,323,748 69,323,748 69,323,748 69,249,755 Diluted 73,323,748 109,323,748 73,323,748 109,249,755 The accompanying notes are an integral part of these financial statements 4 SONGZAI INTERNATIONAL HOLDING GROUP, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED September 30, 2007 September 30, 2006 CASH FLOWS FROM OPERATING ACTIVITIES Net income $ 2,565,230 $ 279,696 Adjusted to reconcile net income to net cash provided by operating activities: Depreciation 794,290 382,124 Amortization on mining rights 45,669 18,750 Issuance of common stock for services - 48,000 Imputed interest expenses 10,947 - Changes in operating assets and liabilities (Increase) decrease in: Accounts receivable 305,377 (186,786 ) Inventories (153,088 ) (111,349 ) Other receivables and prepayments 972,816 (825,847 ) Increase (decrease) in: Accounts payable (151,193 ) 38,299 Advance from customers 150,717 289,206 Other payables and accrued liabilities 1,197,627 449,964 Taxes payable 437,395 11,183 Net cash provided by operating activities 6,175,788 393,240 CASH FLOWS FROM INVESTING ACTIVITIES Purchase of mining rights (1,024,000 ) - Purchase of property and equipment (297,247 ) (417,598 ) Construction in progress (155,778 ) - Net cash used in investing activities (1,477,025 ) (417,598 ) CASH FLOWS FROM FINANCING ACTIVITIES Due to stockholders 1,637,038 - Payment on note payable (17,077 ) 4,384 Net cash provided by financing activities 1,619,961 4,384 NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS 6,318,724 (19,974 ) EFFECT OF EXCHANGE RATE ON CASH 95,326 (3,120 ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD 130,197 82,561 CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 6,544,247 $ 59,467 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash paid during the period for: Income taxes $ 365,162 $ 10,289 Interest expenses $ - $ 4,751 The accompanying notes are an integral part of these financial statements 5 SONGZAI INTERNATIONAL HOLDING GROUP, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2(UNAUDITED) NOTE 1 BASIS OF PRESENTATION The accompanying condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, the condensed consolidated financial statements contain all adjustments consisting only of normal recurring accruals considered necessary to present fairly the Company’s consolidated financial position at September 30, 2007, the consolidated results of operations for the three and nine months ended September 30, 2007 and 2006, and consolidated cash flows for the nine months ended September 30, 2007 and 2006. These consolidated financial statements should be read in conjunction with the consolidated financial statements and notes for the year ended December 31, 2006 appearing in the Company’s annual report on Form 10-KSB as filed with the SEC. NOTE 2 PRINCIPLES OF CONSOLIDATION The accompanying condensed consolidated financial statements as of September 30, 2007 include the financial statements of Songzai International Holding Group, Inc. (“Songzai” or the “Company”) and its 100% owned subsidiary Heilongjiang Tong Gong Kuang Ye You Xian Gong Si (“Tong Gong”). All significant inter-company balances and transactions have been eliminated in consolidation. NOTE 3
